Spence, J.,
delivered the opinion of this court.
The record in this case discloses the following facts, viz: that the lease or agreement, under which this controversy originated, between Thomas Hope and John Withers, was executed on the 6th day of October, 1834. It contains a stipulation, that in the event, the ore on the fourteen acres of land, described in the lease, should run out, Withers was to have four acres more at the same rate, whenever he saw proper, adjoining the fourteen acres mentioned in the lease.
It also appears, by the report of John Robinson, who was trustee under a decree of Harford county court to sell the land in controversy, that he did make sale thereof some time in the year 1828. His report was made to Harford county court, at March term 1828.
The trustee, in his report, returned Thomas Hope the purchaser of the land so by him sold. But we think the evidence establishes, beyond controversy, that Thomas Hope purchased the land for Henry Scarf, as his agent; that Scarf paid all tlie purchase money for the land; went immediately into possession, and has, from that time to the present, continued in possession, exercising all the rights of ownership, incident to an absolute estate. Let it be remembered, that this possession, payment of purchase money, and exercise of ownership, commenced in the year 1828. The lease from Hope to Withers, was made in 1834. We are entirely at fault to find a ground for the argument, that Withers was a lessee for valuable consideration, without notice. Can there remain a doubt, after the proof of the above recited facts, that he, Withers, had, if not actual, at least constructive notice, sufficient to put him upon enquiry?
In conclusion, we are of opinion, that at the date of the lease between Hope and Withers, in 1834, Henry Scarf had the equitable estate in the land in controversy, and that Thomas Hope did not;, and could not, convey any interest or estate in or to the same.
DECREE AFFIRMED WITH COSTS,